Exhibit 10.2

Seritage Growth Properties

[DATE], 2015

[NAME]

Dear [ First NAME]:

Reference is made to the Employment Agreement, dated as of [DATE], 2015, by and
between Seritage Growth Properties (“Existing Seritage”) and you (your
“Employment Agreement”).

In connection with the closing of the Rights Offering (as described in the Form
S-11 filed with the Securities and Exchange Commission), it was contemplated
that Existing Seritage would be established as a publicly traded entity. As part
of the reorganization that is occurring in order to complete the closing of the
Rights Offering, (a) Existing Seritage will be dissolved and a new real estate
investment trust established under the laws of Maryland, which will also be
named Seritage Growth Properties (“Seritage REIT”), will take its place and
become the publicly traded entity for all purposes of the Rights Offering and
(b) as previously contemplated, the business of Seritage REIT will be operated
by its subsidiary entity, Seritage Growth Properties, L.P., an operating
partnership (the “Operating Partnership”). Accordingly, this letter confirms the
following: (1) effective upon the establishment of Seritage REIT, Seritage REIT
shall assume all rights and obligations of Existing Seritage, and all references
to Seritage Growth Properties shall thereafter refer to Seritage REIT;
(2) effective as of the closing date of the Rights Offering, the Operating
Partnership hereby acknowledges and agrees to be bound by your Employment
Agreement as your primary employer, and hereby becomes bound by, and joint and
severally liable for, all of Seritage REIT’s liabilities and obligations
thereunder to you, excluding the obligations to deliver Seritage REIT equity,
which shall remain the primary obligation of Seritage REIT; and (3) in
accordance with the foregoing, effective as of the closing date of the Rights
Offering, all applicable references to Seritage Growth Properties contained in
your Employment Agreement shall also be deemed to refer to the Operating
Partnership from and after the closing date of the Rights Offering (except as
the context may otherwise require, in which case such references shall refer to
Seritage REIT).

This letter agreement supersedes and replaces any prior agreements or
understandings regarding the subject matter contained herein[, including that
certain letter agreement dated April 30, 2015 between you and Existing
Seritage]. Nothing herein shall be deemed an impairment of Seritage REIT’s
rights, liabilities and obligations under the Employment Agreement, and except
as expressly modified by this letter, all of the terms and conditions of your
Employment Agreement shall remain in full force and effect, a conformed copy
(incorporating the provisions of this letter agreement) of which shall be
provided to you in connection with the closing of the Rights Offering. The
provisions of Sections 12 through [20, and Section 22,] [18] of the Employment
Agreement, are hereby incorporated by reference and made a part hereof.

 

Very truly yours, Seritage Growth Properties By:   Name: Benjamin Schall Title:
Chief Executive Officer and President and Seritage Growth Properties, L.P. By:
Seritage Growth Properties, Its General Partner By:   Name: Benjamin Schall
Title: Chief Executive Officer and President

 

ACKNOWLEDGED AND AGREED  

 

[NAME]